                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 1 of 22 Page ID #:1



                                  1   DAVID GROSSMAN (SBN 211326)
                                      dgrossman@loeb.com
                                  2   EDWARD K. LEE (SBN 294954)
                                      elee@loeb.com
                                  3   LOEB & LOEB LLP
                                      10100 Santa Monica Blvd., Suite 2200
                                  4   Los Angeles, CA 90067
                                      Telephone: 310.282.2000
                                  5   Facsimile: 310.282.2200
                                  6   Attorneys for Plaintiff
                                      CBS STUDIOS INC.
                                  7
                                  8
                                  9                               UNITED STATES DISTRICT COURT
                           10                                 CENTRAL DISTRICT OF CALIFORNIA
                           11
                                                                                 Case No.: 2:18-cv-09309
                           12         CBS STUDIOS INC., a Delaware
                                      corporation,
                           13                                                    CBS STUDIOS INC.’S:
                                                     Plaintiff,                  COMPLAINT FOR
                           14
                                               v.                                     (1) TRADEMARK
                           15                                                         INFRINGEMENT IN
                                      DESILU STUDIOS, INC., a Delaware                VIOLATION OF 15 U.S.C.
                           16         corporation; DESILU                             § 1125(a)(1)(A);
                                      CORPORATION, a Delaware
                           17         corporation; and CHARLES                        (2) CYBERSQUATTING IN
                                      HENSLEY, an individual,                         VIOLATION OF 15 U.S.C.
                           18                                                         § 1125(d);
                                                     Defendants.
                           19                                                         (3) DECLARATORY
                                                                                      RELIEF; AND
                           20
                                                                                      (4) CANCELLATION OF
                           21                                                         REGISTRATION
                                                                                      PURSUANT TO 15 U.S.C.
                           22                                                         §§ 1064, 1119
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                                                              COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 2 of 22 Page ID #:2



                                  1            Plaintiff CBS Studios Inc. (“CBS”) hereby alleges as follows:
                                  2   I.       JURISDICTION AND VENUE
                                  3            1.    This action arises under federal law, the provisions of the Trademark
                                  4   laws of the United States (the Lanham Act), as amended, 15 U.S.C. §§ 1051 et seq.
                                  5   This Court has jurisdiction over CBS’s federal law claims under 15 U.S.C. §§ 1121
                                  6   and 1125 and 28 U.S.C. § 1338(a).
                                  7            2.    The Court has personal jurisdiction over Defendant Desilu Studios, Inc.
                                  8   (“DSI”) because, upon information and belief, it is a corporation authorized to do
                                  9   business in the State of California, with its principal place of business located at
                           10         1600 Rosencrans Avenue, Manhattan Beach, California 90266. DSI also voluntarily
                           11         submitted to this Court’s jurisdiction by filing a lawsuit against CBS in this Court
                           12         regarding the same subject matter as is addressed herein. The Court has personal
                           13         jurisdiction over defendant Charles Hensley because he is an individual who, on
                           14         information and belief, resides in Redondo Beach, California. The Court has
                           15         personal jurisdiction over defendant Desilu Corporation (“DC”) because, on
                           16         information and belief, DC conducts continuous and systematic business in the State
                           17         of California, and specifically in this judicial district. The Court additionally has
                           18         personal jurisdiction over DC because, on information and belief, DC was assigned
                           19         the mark at issue in this case by Hensley, and then licensed that trademark to DSI, a
                           20         company with its principal place of business in California, with the knowledge and
                           21         expectation that the mark would be used by DSI (and Hensley) within and
                           22         throughout California, and with the knowledge that CBS also does business in
                           23         California.
                           24                  3.    Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because,
                           25         upon information and belief, DSI maintains its principal place of business in this
                           26         judicial district and Hensley resides in this judicial district, and under 28 U.S.C.
                           27         § 1391(b)(2) because the events giving rise to CBS’s claims against each of the
                           28         Defendants occurred in this judicial district.

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                               1                                    COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 3 of 22 Page ID #:3



                                  1   II.      PRELIMINARY STATEMENT
                                  2            4.    CBS is the holder of common law rights in the name and mark “Desilu”
                                  3   for film and television productions (the “DESILU Mark”). Recently, Defendant
                                  4   Charles Hensley (“Hensley”) began attempting to secure trademark registrations for
                                  5   famous brand names that he believed were not formally registered with the United
                                  6   States Patent and Trademark Office (“USPTO”). In 2016, Hensley sought to
                                  7   register CBS’s famous mark “Desilu” for motion picture and television production
                                  8   services, and he also attempted to register the mark “Trans World Airlines” for
                                  9   airline services.
                           10                  5.    CBS does not own a registered trademark for the DESILU Mark, but
                           11         CBS owns common law rights to that name and mark because it has been using it
                           12         continuously for decades. Further, the DESILU Mark is well-known to the public
                           13         and has long been associated with CBS’s products, most notably, the long-running
                           14         television show, I Love Lucy.
                           15                  6.    Hensley is not a television or film producer. Instead, he claims to have
                           16         a background in the pharmaceutical business. He was convicted by this Court in
                           17         April of 2012 (CR-11-00455 JAK) for marketing and selling unapproved bird flu
                           18         medication.
                           19                  7.    CBS is informed and believes that Hensley never intended to use the
                           20         Desilu name for legitimate business purposes and, instead, intended to use that name
                           21         in order to induce “investments” into his shell companies. In furtherance of this
                           22         plan, Hensley formed two companies called Desilu Studios, Inc. (“DSI”) and Desilu
                           23         Corporation (“DC”). Hensley formed DSI in or about May of 2017, and then
                           24         formed DC in March of 2018.
                           25                  8.    In December of 2017, Hensley caused a false “valuation” letter to be
                           26         issued by a non-existent Los Angeles business called the “Beverly Wilshire Group.”
                           27         Hensley’s valuation letter stated that his newly-formed company, DSI, was worth
                           28         $11.2 billion (“We are issuing this letter to inform you in advance of our official

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                               2                                   COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 4 of 22 Page ID #:4



                                  1   report that we have determined Desilu Studios, Inc., to have a valuation of $11.2
                                  2   billion USD.”). Defendants are informed and believe that there is no Los Angeles
                                  3   company operating as the “Beverly Wilshire Group,” and the address on the
                                  4   valuation letter (1999 Avenue of the Stars) did not have any tenant by that name in
                                  5   December of 2017 (or thereafter).
                                  6            9.    Using this fraudulent valuation, Hensley represented to third parties
                                  7   that he had “acquired” the famous Desilu company and, throughout 2018, Hensley
                                  8   induced unwitting investors to give him money in exchange for valueless stock in
                                  9   his newly-formed shell company.
                           10                  10.   In aid of his attempt to create the appearance that DSI was a legitimate
                           11         business (albeit with no operations, no employees and no revenues), Hensley
                           12         approached Lucie Arnaz, the daughter of Lucille Ball and Desi Arnaz. Hensley
                           13         informed Ms. Arnaz that he was re-launching “Desilu Studios” and asked for her
                           14         blessing so that he could inform third parties that she was associated with DSI. Ms.
                           15         Arnaz then spoke to CBS and declined Hensley’s offer.
                           16                  11.   After Ms. Arnaz declined to associate herself with Hensley and his
                           17         entities, he engaged counsel to file suit on behalf of DSI against CBS for tortious
                           18         interference with contract and for declaratory relief and trademark infringement.
                           19         That suit was filed in April of 2018, as case number 18-cv-02961-AB-(Ex). The
                           20         attorney originally engaged by Hensley/DSI was not paid for his services, was
                           21         unable to contact Hensley for months, and in July of 2018, was forced to file a
                           22         motion to withdraw.
                           23                  12.   Days after the withdrawal of Hensley/DSI’s original counsel, another
                           24         attorney, Drew Sherman, entered an appearance as counsel for DSI. Mr. Sherman’s
                           25         firm filed a notice of appearance on or about September 4, 2018, but Mr. Sherman
                           26         thereafter failed to appear at two scheduled court hearings, and did not respond to
                           27         numerous phone calls and emails from counsel for CBS. On Sunday October 21,
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                               3                                   COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 5 of 22 Page ID #:5



                                  1   2018, the evening before a scheduled hearing with the Court, Mr. Sherman filed a
                                  2   dismissal of DSI’s lawsuit.
                                  3            13.   CBS is informed and believes that Hensley filed the April 2018 lawsuit
                                  4   against CBS as a delay tactic to enable him to inform potential “investors” that he
                                  5   had a legitimate company, and was engaged in a good-faith dispute over the
                                  6   ownership of the DESILU Mark. CBS is informed and believes that, during the
                                  7   time the lawsuit was pending, Hensley induced numerous individuals to enter into
                                  8   contracts with him, and to pay him tens of thousands of dollars for worthless DSI
                                  9   stock.
                           10                  14.   The trademark registration that Defendants claim to own was procured
                           11         and maintained through fraud by Hensley, DSI’s purported Chairman and CEO.
                           12         The Defendants have also registered, trafficked in, or used websites containing
                           13         CBS’s DESILU Mark in bad faith, as part of their ongoing efforts to exploit the
                           14         significant goodwill CBS has generated in its distinctive and famous DESILU Mark.
                           15         Defendants have used these infringing websites to mislead the public and the
                           16         USPTO into believing that DSI is the same company that produced I Love Lucy and
                           17         Star Trek in the past, and to continue exploiting CBS’s goodwill in order to
                           18         personally enrich Hensley.
                           19                  15.   CBS therefore asks this Court to find that Defendants have infringed
                           20         CBS’s DESILU mark under the Lanham Act, to find that Defendants engaged in
                           21         cyberpiracy in violation of the Lanham Act, to cancel Defendants’ fraudulently
                           22         procured trademark registration, and to award CBS damages resulting from
                           23         Defendants’ fraudulent, deceptive, and unlawful conduct.
                           24         III.     PARTIES
                           25                  16.   Plaintiff CBS is a Delaware corporation authorized to do business in
                           26         the State of California, with a place of business in California located at 4024
                           27         Radford Avenue, Studio City, California 91604.
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                               4                                  COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 6 of 22 Page ID #:6



                                  1            17.   Defendant DSI is, upon information and belief, a Delaware corporation
                                  2   with its principal place of business in Manhattan Beach, California.
                                  3            18.   Defendant DC is, upon information and belief, a Delaware corporation,
                                  4   owned and operated by Defendant Hensley.
                                  5            19.   Defendant Hensley is an individual who, upon information and belief,
                                  6   resides in Redondo Beach, California, and is the founder and CEO of DSI and DC.
                                  7   IV.      FACTUAL BACKGROUND
                                  8            A.    CBS and Its Rights in the Famous DESILU Mark
                                  9            20.   The original Desilu Productions, Inc. (“Desilu Productions”),
                           10         sometimes known as Desilu Studios, was founded in 1950 and was co-owned by
                           11         Desi Arnaz and Lucille Ball (the stars of I Love Lucy). Desilu Productions quickly
                           12         became one of the largest television production companies in the United States.
                           13                  21.   For decades, and long before any date on which Defendants
                           14         commenced engaging in the wrongful conduct set forth below, CBS and its
                           15         predecessors have continuously used in nationwide commerce the DESILU Mark in
                           16         connection with, inter alia, entertainment products, including as identification of
                           17         television products in the closing credits of a number of shows produced by Desilu
                           18         Productions1 and distributed by its successors. Such products include the iconic
                           19         television programs I Love Lucy, Star Trek, Mission: Impossible, and The
                           20         Untouchables. Examples of typical uses of the DESILU Mark are shown below:
                           21
                           22
                           23
                           24
                           25
                           26
                                               1
                                              In late 2005, as part of its acquisition of certain rights from Paramount
                           27         Pictures Corporation, CBS acquired all rights, title, and interest in the DESILU
                                      Mark, and the various television properties created and distributed under the
                           28         DESILU Mark.

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                               5                                     COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 7 of 22 Page ID #:7



                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                           10                  22.   CBS continues to use the DESILU Mark to create new versions of
                           11         products, including products it has digitized, and in some cases, colorized, for
                           12         distribution to digital platforms (including streaming services), along with continued
                           13         distribution on television. CBS also uses the DESILU Mark in connection with
                           14         DVDs and merchandise related to its television products.
                           15                  23.   CBS and its predecessors’ continuous nationwide use in commerce of
                           16         the DESILU Mark confers upon CBS the exclusive right, nationwide, to use the
                           17         DESILU Mark on or in connection with entertainment products and related goods
                           18         and services, including television programs and motion pictures.
                           19                  24.   CBS has partnered with a select group of businesses to afford those
                           20         businesses the right to market goods and services in connection with the DESILU
                           21         Mark, including by permitting those authorized partners to show television
                           22         programs bearing the DESILU Mark. Only authorized businesses are permitted to
                           23         use the DESILU Mark.
                           24                  25.   CBS and its predecessors have expended substantial resources to ensure
                           25         the continued presence of the DESILU Mark in commerce, and the DESILU Mark
                           26         has been viewed by countless individuals nationwide (and globally), for decades, in
                           27         connection with CBS’s television products.
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                               6                                  COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 8 of 22 Page ID #:8



                                  1            26.   By virtue of CBS and its predecessors’ long and widespread use, and
                                  2   substantial investment, the DESILU Mark has become well-known as a symbol of
                                  3   CBS and its predecessors’ goods and services, and therefore has come to represent
                                  4   goodwill of great value to CBS.
                                  5            27.   The DESILU Mark is distinctive and famous and acquired such
                                  6   distinction and fame long prior to any date on which Defendants commenced
                                  7   engaging in the wrongful conduct set forth below.
                                  8            B.    Defendants’ Wrongful Conduct
                                  9                  1.    Defendants Fraudulently Register Their Mark.
                           10                  28.   Hensley claims, on a Wikipedia page that he created for himself, to
                           11         have been a co-creator of the cold medicine sold as “Zicam.” Hensley also claims to
                           12         have a background in the pharmaceutical business, and he was convicted by this
                           13         Court in April of 2012 for selling an unapproved bird flu medication. Following
                           14         that conviction, Hensley was placed on probation for three years.
                           15                  29.   Shortly after his probation ended, on or around October 28, 2016,
                           16         Hensley filed an application with the USPTO for registration of the service mark
                           17         “Desilu” (the “Hensley Mark” or the “Infringing Mark”)—identical to CBS’s
                           18         DESILU Mark—for use in connection with motion picture film production, motion
                           19         picture theaters, production and distribution of motion pictures, television show
                           20         production, distribution of motion picture films, entertainment media production
                           21         services for motion pictures, television and Internet, and film distribution.2
                           22                  30.   In support of his application for registration of the Infringing Mark,
                           23         Hensley submitted a declaration under oath dated October 28, 2016, which stated,
                           24
                           25                  This application was not Hensley’s first attempt at persuading the USPTO to
                                               2
                                      issue a registration identical to an already existing famous trademark. Only a few
                           26         months before submitting the application for the Infringing Mark, Hensley applied
                                      to register TRANS WORLD AIRLINES (for airline services). That particular
                           27         application was suspended, but Mr. Hensley is persisting in his attempt to register
                                      TWA, by arguing that he has a right to do so because he created a Michigan
                           28         company called Trans World Airlines Inc.

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                                7                                   COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 9 of 22 Page ID #:9



                                  1   inter alia, that: (i) Hensley is the owner of DESILU, the mark sought to be
                                  2   registered, (ii) no other persons have the right to use DESILU in commerce, and
                                  3   (iii) that Defendants’ use of DESILU would not cause confusion or mistake, or
                                  4   deceive.
                                  5            31.   Hensley did not disclose in his application that CBS had been
                                  6   continuously using the name and mark “Desilu” for decades on its television
                                  7   programming, despite, upon information and belief, his being fully aware of CBS
                                  8   and its predecessors’ use of the DESILU Mark. In fact, upon information and
                                  9   belief, Hensley chose and applied to register the Infringing Mark because it was
                           10         identical to CBS’s DESILU Mark, and with the bad faith intent to wrongfully and
                           11         willfully exploit the goodwill in the DESILU Mark developed by CBS and its
                           12         predecessors.
                           13                  32.   On November 22, 2017, Hensley submitted a “Statement of Use” in
                           14         further support of his application for the Infringing Mark, claiming that the first use
                           15         of the Infringing Mark was on February 6, 2017, and that the first use in interstate
                           16         commerce was on March 8, 2017. Hensley’s application cited to his own recently-
                           17         created website as evidence of his purported “use” of the mark in commerce.
                           18                  33.   In connection with his Statement of Use, and in further support of his
                           19         application for registration of the Infringing Mark, Hensley submitted a second
                           20         declaration under oath, dated November 22, 2017, which again stated, inter alia,
                           21         that: (i) Hensley is the owner of DESILU, the mark sought to be registered, (ii) no
                           22         other persons have the right to use DESILU in commerce, and (iii) that Defendants’
                           23         use of DESILU would not cause confusion or mistake, or deceive.
                           24                  34.   On November 22, 2017, Hensley submitted a Specimen of his alleged
                           25         use of the Infringing Mark, consisting of screenshots from DSI’s website. One
                           26         website page that Hensley submitted states that: “The Desilu brand was created by
                           27         husband and wife Desi Arnaz and Lucille Ball … In 2016, consumer
                           28         products/branding mogul and venture capitalist Charles B. Hensley and his partners

      Loeb & Loeb
A Limited Liability Partnership
                                      16979949.3                               8                                   COMPLAINT
    Including Professional            206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 10 of 22 Page ID #:10



                                  1    acquired Desilu and set out to expand the brand into a global entertainment
                                  2    empire.”3
                                  3             35.   Hensley also submitted several other pages from his newly-created
                                  4    website that implied that DSI was producing numerous films and television
                                  5    productions. The productions listed on DSI’s website, and that were submitted as
                                  6    evidence of “use” to the USPTO, all indicated release dates in 2018. CBS is
                                  7    informed and believes that none of these productions were released in 2018.
                                  8    Further, after submitting this proposed evidence of “use” in the form of film and
                                  9    television productions that were to be imminently released, and after the USPTO
                           10          granted DSI’s application to register the name Desilu, Hensley caused all references
                           11          to those productions to be removed from DSI’s website.
                           12                   36.   None of the productions previously listed on the DSI website, and that
                           13          were submitted to the USPTO as evidence of “use” constituted bona fide examples
                           14          of use in commerce. CBS is informed and believes that neither DSI, nor Hensley,
                           15          financed or produced any of these entertainment productions.
                           16                   37.   Upon information and belief, in light of the famous and distinctive
                           17          nature of CBS’s DESILU Mark, Hensley’s sworn statements were knowingly and
                           18          materially false and made with the intent to deceive the USPTO into issuing a
                           19          registration for the Infringing Mark.
                           20                   38.   On or around January 16, 2018, the USPTO, upon information and
                           21          belief, having relied on the statements made by Hensley in his application and
                           22          Statement of Use and Specimen, issued a registration for the Infringing Mark to
                           23          Hensley, Registration Number 5,381,889 (the “Registration”).
                           24                   39.   Upon information and belief, Hensley assigned the Infringing Mark to
                           25          DC, which he also owns. The Infringing Mark was then licensed by DC to DSI, for
                           26          use in connection with DSI’s business ventures.
                           27
                                                3
                                            This statement was removed from the website after it was submitted to the
                           28          USPTO as an example of DSI’s use of the Infringing Mark.

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                               9                                  COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 11 of 22 Page ID #:11



                                  1                   2.    Defendants Misrepresent Themselves as Being the Same
                                  2                         Entity as Desilu Productions.
                                  3             40.   DSI and Hensley (its purported Chairman and CEO) claim to be in the
                                  4    business of film, television, animation, video streaming, cinemas, entertainment
                                  5    complexes, and merchandising, per their website at www.desilu-studios.com and
                                  6    www.thedesilustudios.com. Defendants’ website features the below logo, which is
                                  7    identical to CBS’s stylized logo depicted above in Paragraph 22:
                                  8
                                  9
                           10
                           11
                           12                   41.   Upon information and belief, Defendants registered, trafficked in, or
                           13          used the domain names www.desilu-studios.com, www.thedesilustudios.com,
                           14          www.desiluinc.com (together, the “Infringing Domain Names”) with the bad faith
                           15          intent to profit from CBS’s famous and distinctive DESILU Mark.
                           16                   42.   Upon information and belief, the domain names were selected because
                           17          of their similarity to CBS’s famous and distinctive DESILU Mark, and with the
                           18          intention of exploiting the goodwill associated with CBS’s famous and distinctive
                           19          DESILU Mark.
                           20                   43.   Upon information and belief, the Infringing Domain Names were
                           21          registered by Hensley between December 2016 and January 2018.
                           22                   44.   Defendants have misrepresented to the public (including via their
                           23          website and press releases, and to potential investors), and upon information and
                           24          belief misrepresented to the media (via statements made to the media), that DSI is in
                           25          fact the same entity as Desilu Productions.
                           26                   45.   Defendants have made these misrepresentations of fact by displaying
                           27          on their websites “news” articles falsely stating that, inter alia, (i) DSI is “famous
                           28          for producing classic shows such as ‘I Love Lucy’, ‘Star Trek’ and ‘The

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              10                                    COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 12 of 22 Page ID #:12



                                  1    Untouchables,’” (ii) Hensley “acquired the Desilu brand” (presumably from CBS),
                                  2    and (iii) DSI “was the original studio responsible for ‘Star Trek.’”4
                                  3             46.   Furthermore, Defendants’ website links to the full text of these “news”
                                  4    articles, which, in addition to the misrepresentations noted above, falsely claim that
                                  5    DSI “was founded in 1950 and was co-owned by husband and wife Desi Arnaz and
                                  6    Lucille Ball. It rose to become the largest independent television production
                                  7    company in the US. Ball bought out Arnaz in 1962, running the company for several
                                  8    years and then selling her shares to Gulf +Western. It then became the television
                                  9    production of arm of Paramount Pictures. The Desilu TV library is now owned by
                           10          CBS, but the Desilu brand was acquired by businessman Charles B. Hensley and
                           11          relaunched last year as a new studio.”5
                           12                   47.   These statements, upon information and belief, were and are
                           13          understood by consumers to mean, inter alia, that DSI was the same entity as Desilu
                           14          Productions, that DSI was the same entity that was created by Lucille Ball and Desi
                           15          Arnaz, and that DSI was the entity that produced television programs since 1950
                           16          including I Love Lucy, Mission: Impossible, The Untouchables, and Star Trek.
                           17          Moreover, these statements were made with the intent that consumers would
                           18          understand them to have these meanings.
                           19                   48.   Upon information and belief, Defendants made these
                           20          misrepresentations to the media, and to the public, with the intention of exploiting
                           21          the goodwill associated with CBS’s DESILU Mark.
                           22
                           23
                                                This quote is attributed to a DSI “development executive” who, upon
                                                4

                           24          information and belief, was acting as an agent of DSI, and made the statement with
                                       DSI and Hensley’s knowledge of the statement.
                           25                 5
                                                Charles Hensley never operated a motion picture or television “studio.” He
                                       entered into an agreement with a company called Finish Line Post to acquire that
                           26          entity and to use its offices, located at 1600 Rosecrans Avenue in Redondo Beach.
                                       Mr. Hensley never paid the acquisition price, and did not pay the rent for the office
                           27          at 1600 Rosecrans Avenue that he listed as the location of DSI. In September of
                                       2018, the landlord of the 1600 Rosecrans property sued Hensley’s company, DSI,
                           28          for unlawful detainer. See LA Superior Court Case No. YC073168.

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              11                                   COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 13 of 22 Page ID #:13



                                  1             49.   Defendants, and each of them, were on notice of CBS and its
                                  2    predecessors’ trademark rights in the DESILU Mark as of the date that Defendants
                                  3    commenced use of the Infringing Mark. CBS’s rights in the DESILU Mark precede
                                  4    Defendants’ use of the Infringing Mark.
                                  5             50.   Upon information and belief, Defendants were aware at the time they
                                  6    commenced use and registration of the Infringing Mark of CBS’s prior nationwide
                                  7    use of the DESILU Mark.
                                  8             51.   Upon information and belief, Defendants adopted and registered the
                                  9    Infringing Mark because of the similarity to the DESILU Mark (indeed, they are
                           10          identical) and with the bad faith intention of exploiting the goodwill associated with
                           11          the DESILU Mark.
                           12                   52.   At no time have Defendants obtained a license, authorization, or other
                           13          permission to exploit the DESILU Mark in the manner described herein, from CBS
                           14          or any of its predecessors.
                           15                   53.   The natural, probable, and foreseeable result of the wrongful conduct of
                           16          Defendants has been to deprive CBS of goodwill to gain an unlawful advantage in
                           17          the marketplace. CBS has sustained and will continue to sustain damages as a result
                           18          of Defendants’ wrongful conduct. Defendants have been unjustly enriched by their
                           19          registration and use of the infringing DESILU Mark in connection with their
                           20          products and services.
                           21                   54.   Defendants are in no way sponsored by, authorized or licensed by, or in
                           22          any other way legitimately connected with, CBS, and their use of the Infringing
                           23          Mark is without CBS’s consent or permission.
                           24                         3.    Hensley Uses The Desilu Name To Extract Investments From
                           25                               Unsuspecting Third Parties.
                           26                   55.   CBS is informed and believes that Hensley obtained a false “valuation”
                           27          of his newly-formed company, DSI, which he then used to solicit investments in
                           28          DSI. CBS is informed and believes that Mr. Hensley used the valuation letter, and

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              12                                   COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 14 of 22 Page ID #:14



                                  1    his wrongfully-obtained registration of the Infringing Mark, in order to solicit
                                  2    investments into his newly-formed company, DSI. CBS is further informed and
                                  3    believes that DSI does not have any legitimate motion picture or television
                                  4    operations, does not have any employees, and does not generate any operational
                                  5    revenue in the television or motion picture business.
                                  6             56.   CBS is informed and believes that Hensley used the Infringing Mark, in
                                  7    combination with the so-called valuation letter, to induce third parties to pay tens of
                                  8    thousands of dollars to him in exchange for his issuance to them of shares of DSI
                                  9    stock. Specifically, Hensley created a Private Placement Memorandum (“PPM”) for
                           10          DSI, claiming that he was selling 10 million shares of stock for ten dollars a share
                           11          and distributed this PPM to potential investors. The PPM claimed that Hensley
                           12          would be taking DSI public, on the New York Stock Exchange, in 2018, and that he
                           13          had “acquired” the Desilu brand.
                           14                                          FIRST CLAIM FOR RELIEF
                           15                          Trademark Infringement (15 U.S.C. § 1125(a)(1)(A))
                           16                                            Against All Defendants
                           17                   57.   CBS repeats and re-alleges the allegations of the preceding paragraphs
                           18          as if fully set forth herein.
                           19                   58.   Defendants’ use of the Infringing Mark to advertise, offer, and promote
                           20          their products and services is likely to result in confusion, mistake, or deception as
                           21          to the source of the products or services, or result in the belief that Defendants are
                           22          legitimately connected with, sponsored by, or licensed or approved by, CBS.
                           23                         a.    CBS’s DESILU Mark is valid and protectable, including because
                           24          of CBS and its predecessors’ decades of continuous, nationwide use in commerce.
                           25                         b.    CBS’s DESILU Mark is unquestionably strong due to its
                           26          inherent distinctiveness, and the substantial time, money and effort expended by
                           27          CBS and its predecessors to promote and develop the goodwill associated with the
                           28          DESILU Mark over several decades.

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                               13                                   COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 15 of 22 Page ID #:15



                                  1                   c.    CBS’s DESILU Mark and the Infringing Mark are identical (and
                                  2    are, in fact, intentionally identical, both the term DESILU and the stylized logo).
                                  3                   d.    Defendants have been trafficking in actual confusion,
                                  4    representing to the public, and potential investors, that the Infringing Mark is in fact
                                  5    the DESILU Mark. Upon information and belief, many members of the public have
                                  6    experienced actual confusion between the DESILU Mark and the Infringing Mark.
                                  7                   e.    The DESILU Mark and Infringing Mark are used in the same
                                  8    marketing channels, insofar as both are used on the Internet, and to the extent the
                                  9    Infringing Mark is used for any actual bona fide business purpose.
                           10                         f.    The DESILU Mark is used in connection with television and
                           11          motion pictures, and the Infringing Mark is purportedly used in connection with
                           12          motion pictures, to the extent it is used for any actual bona fide business purpose.
                           13                         g.    Defendants selected the Infringing Mark to capitalize on the
                           14          goodwill associated with the DESILU Mark, and Defendants selected the Infringing
                           15          Mark because it is identical to the DESILU Mark with the bad faith intention of
                           16          exploiting the goodwill associated with the DESILU Mark including the associated
                           17          stylized logo.
                           18                         h.    Defendants’ goods and services offered under the Infringing
                           19          Mark are directly competitive with goods and services provided by CBS and/or its
                           20          licensees under the DESILU Mark.
                           21                   59.   Upon information and belief, Defendants intentionally adopted,
                           22          registered, and used the Infringing Mark with full knowledge of, and in willful
                           23          disregard of CBS’s rights in the DESILU Mark, and with the intent to obtain a
                           24          commercial advantage that Defendants otherwise would not have had.
                           25                   60.   Defendants’ acts constitute trademark infringement and false
                           26          designation of origin in violation of the Trademark Laws of the United States, 15
                           27          U.S.C. § 1125(a)(1)(A).
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              14                                    COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 16 of 22 Page ID #:16



                                  1             61.   Defendants’ acts constitute willful trademark infringement under 15
                                  2    U.S.C. § 1125(a).
                                  3             62.   Defendants’ actions have and will continue to damage CBS unless
                                  4    enjoined by the Court. CBS has no adequate remedy at law.
                                  5                               SECOND CLAIM FOR RELIEF
                                  6                               Cyberpiracy (15 U.S.C. § 1125(d))
                                  7                                    Against All Defendants
                                  8             63.   CBS repeats and re-alleges the allegations of the preceding paragraphs
                                  9    as if fully set forth herein.
                           10                   64.   Upon information and belief, Defendants registered, trafficked in, or
                           11          used the domain names www.desilu-studios.com, www.thedesilustudios.com,
                           12          www.desiluinc.com (and possibly, additional domain names infringing on CBS’s
                           13          intellectual property rights) with the bad faith intent to profit from CBS’s famous
                           14          and distinctive DESILU Mark.
                           15                         a.    Defendants have no legitimate intellectual property rights in
                           16          “Desilu.”
                           17                         b.    Upon information and belief, Defendants, and no persons
                           18          connected to them, use “Desilu” as a legal name.
                           19                         c.    Upon information and belief, Defendants use of the domain
                           20          name was never in connection with the bona fide offering of any goods or services.
                           21                         d.    Upon information and belief, Defendants have no bona fide
                           22          noncommercial or fair use of “Desilu.”
                           23                         e.    Defendants’ intent in creating their domain names was to divert
                           24          consumers who may have been searching for information related to goods or
                           25          services legitimately connected to CBS’s DESILU Mark.
                           26                   65.   Defendants’ domain names are confusingly similar to CBS’s DESILU
                           27          Mark, including for all the reasons already described above, which mark was
                           28          distinctive and famous when Defendants selected their domain names.

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              15                                   COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 17 of 22 Page ID #:17



                                  1             66.   Defendants’ acts as alleged herein constitute cyberpiracy in violation of
                                  2    15 U.S.C. § 1125(d).
                                  3             67.   Defendants’ actions have and will continue to damage CBS unless
                                  4    enjoined by the Court. CBS has no adequate remedy at law.
                                  5                                THIRD CLAIM FOR RELIEF
                                  6                                     Declaratory Judgment
                                  7                                     Against all Defendants
                                  8             68.   CBS repeats and re-alleges the allegations of the preceding paragraphs
                                  9    as if fully set forth herein.
                           10                   69.   There is an actual and pending controversy between the parties hereto
                           11          as to their respective rights in and to the DESILU Mark.
                           12                   70.   CBS contends that, at all relevant times, it owned the rights to the
                           13          DESILU Mark and that it has used that name and mark continuously for decades
                           14          prior to Defendant Hensley’s attempt to secure rights to the Desilu name.
                           15                   71.   Hensley, through his companies, has asserted rights relating to the
                           16          name Desilu, and filed an action in this Court alleging that he and his corporate
                           17          entities rightfully own the Infringing Mark.
                           18                   72.   A declaration of the rights and obligations as between CBS and
                           19          Defendants, pursuant to 28 U.S.C. § 2201, is necessary and appropriate with respect
                           20          to the rights in and to the name “Desilu” for motion picture film production; motion
                           21          picture theaters; production and distribution of motion pictures; television show
                           22          production; distribution of motion picture films; entertainment media production
                           23          services for motion pictures, television and internet; film distribution.6
                           24
                           25
                           26
                           27
                                                6
                                              These are the categories that Hensley claimed he was using the Infringing
                           28          Mark for in connection with his application to the USPTO and resulting registration.

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                               16                                   COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 18 of 22 Page ID #:18



                                  1                               FOURTH CLAIM FOR RELIEF
                                  2              Cancellation of Trademark Registration (15 U.S.C. §§ 1064, 1119)
                                  3                                    Against All Defendants
                                  4             73.   CBS repeats and re-alleges the allegations of the preceding paragraphs
                                  5    as if fully set forth herein.
                                  6             74.   Defendants’ use of the Infringing Mark to advertise, offer, and promote
                                  7    their products and services is likely to result in confusion, mistake, or deception as
                                  8    to the source of the products or services, or result in the belief that Defendants are
                                  9    legitimately connected with, sponsored by, or licensed or approved by, CBS,
                           10          including for all of the reasons described above.
                           11                   75.   Defendants’ federal trademark registration for the Infringing Mark was
                           12          granted less than five years ago.
                           13                   76.   CBS has been damaged and will continue to be damaged by registration
                           14          of the Infringing Mark.
                           15                   77.   Defendants committed fraud in connection with their application and
                           16          registration of the Infringing Mark, including by making false statements to the
                           17          Trademark Office, and by submitting fraudulent specimens of “use” in commerce of
                           18          the Infringing Mark.
                           19                   78.   In addition to causing confusion in the market, the Infringing Mark also
                           20          dilutes the famous DESILU Mark.
                           21                   79.   The Infringing Mark registration, Registration No. 5,381,889, should
                           22          be canceled pursuant to 15 U.S.C. §§ 1064 and 1119.
                           23                                          PRAYER FOR RELIEF
                           24                   WHEREFORE, CBS prays that the Court enter judgment against Defendants
                           25          as follows:
                           26                   1.    Declaring that Defendants have violated the Lanham Act, 15 U.S.C.
                           27          §§ 1125(a)(1)(A), 1125(d), and that such violations were malicious, deliberate,
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              17                                    COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 19 of 22 Page ID #:19



                                  1    willful, and intentional, making this an exceptional case pursuant to 15 U.S.C.
                                  2    § 1117(a);
                                  3             2.    Declaring that the registration of the Infringing Mark was obtained or
                                  4    maintained by fraud;
                                  5             3.    To rectify the Register, ordering the USPTO to cancel the registration
                                  6    of the Infringing Mark, Registration No. 5,381,889, pursuant to 15 U.S.C. §§ 1064
                                  7    and 1119;
                                  8             4.    Ordering that Defendants and their officers, agents, servants,
                                  9    distributors, affiliates, employees, attorneys, and representatives, and all those in
                           10          privity or acting in concert with Defendants or on Defendants’ behalf transfer to
                           11          Plaintiff the www.desilu-studios.com, www.thedesilustudios.com, and
                           12          www.desiluinc.com domain names, and any other domain names that contain the
                           13          DESILU Mark, or any colorable imitation, simulation or typographical variation of
                           14          it, either alone or in combination with any other term, or any domain name that is
                           15          confusingly similar to any of the above;
                           16                   5.    Ordering that Defendants and their officers, agents, servants,
                           17          distributors, affiliates, employees, attorneys, and representatives, and all those in
                           18          privity or acting in concert with Defendants or on Defendants’ behalf, be
                           19          permanently enjoined and restrained from, directly or indirectly:
                           20                         a.    using the DESILU Mark and any colorable imitation or
                           21          simulation of it;
                           22                         b.    registering, renewing, or using, directly or indirectly,
                           23          www.desilu-studios.com, www.thedesilustudios.com, www.desiluinc.com or any
                           24          other domain name that contains the DESILU Mark, or any colorable imitation,
                           25          simulation or typographical variation of it, either alone or in combination with any
                           26          other term, or any domain name that is confusingly similar to any of the above;
                           27                         c.    using the Infringing Mark, or any substantially similar variation
                           28          thereof, on or in connection with Defendants’ goods or services; and

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                               18                                     COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 20 of 22 Page ID #:20



                                  1                   d.    doing any act or thing likely to induce the belief that Defendants’
                                  2    goods or services are in any way legitimately connected with, or sponsored or
                                  3    approved by, CBS or its predecessors.
                                  4                   e.    pay to CBS its actual damages sustained as a result of
                                  5    Defendants’ wrongful conduct in accordance with 15 U.S.C. § 1117 and the
                                  6    common law of California;
                                  7                   f.    account for and pay over to CBS all profits derived by
                                  8    Defendants from their complained of acts, in accordance with 15 U.S.C. § 1117 and
                                  9    the common law of California;
                           10                         g.    pay to CBS the greater of three times the damages CBS has
                           11          suffered as a result of the complained of acts of Defendants, or three times
                           12          Defendants’ profits, in accordance with 15 U.S.C. § 1117;
                           13                         h.    pay to CBS, as an alternative measure of relief to actual damages
                           14          and disgorgement of profits for Defendants’ violations of 15 U.S.C. § 1125(d),
                           15          maximum statutory damages in the amount of $100,000.00 per infringing domain
                           16          name;
                           17                         i.    pay to CBS exemplary damages in a sum sufficient to deter
                           18          Defendants from future acts complained of in this action;
                           19                         j.    pay to CBS the costs of this action together with CBS’s
                           20          reasonable attorneys’ fees and disbursements, in accordance with 15 U.S.C. § 1117;
                           21          and
                           22                   6.    Declaring the rights between and among the parties hereto concerning
                           23          the matters in controversy, including the following declarations:
                           24                         a.    Defendants have no right to use the name or mark “Desilu” in
                           25          connection with motion picture film production; motion picture theaters; production
                           26          and distribution of motion pictures; television show production; distribution of
                           27          motion picture films; entertainment media production services for motion pictures,
                           28          television and internet; and film distribution;

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              19                                     COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 21 of 22 Page ID #:21



                                  1                   b.    CBS continues to own and control the common law trademark
                                  2    rights to the DESILU Mark.
                                  3             7.    Awarding CBS shall have such other relief as this Court may deem just
                                  4    and proper.
                                  5
                                  6    Dated: October 30, 2018                LOEB & LOEB LLP
                                                                              DAVID GROSSMAN
                                  7                                           EDWARD K. LEE
                                  8
                                                                              By:       /s/ David Grossman
                                  9                                                 David Grossman
                                                                                    Attorneys for Plaintiff
                           10                                                       CBS STUDIOS INC.
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                             20                                 COMPLAINT
    Including Professional             206091-10015
         Corporations
                                      Case 2:18-cv-09309 Document 1 Filed 10/30/18 Page 22 of 22 Page ID #:22



                                  1                                DEMAND FOR JURY TRIAL
                                  2             Pursuant to Fed. R. Civ. P. 38(b), Defendant and CBS Studios Inc.
                                  3    respectfully demands a trial by jury of all issues so triable by a jury.
                                  4
                                  5    Dated: October 30, 2018                 LOEB & LOEB LLP
                                                                               DAVID GROSSMAN
                                  6                                            EDWARD K. LEE
                                  7
                                                                               By:       /s/ David Grossman
                                  8                                                  David Grossman
                                                                                     Attorneys for Plaintiff
                                  9                                                  CBS STUDIOS INC.
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                       16979949.3                              21                                   COMPLAINT
    Including Professional             206091-10015
         Corporations
